Citation Nr: 9930669	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder, asserted to be secondary to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1969.  

This appeal arises from an April 1997 rating action of the 
Newark, New Jersey, regional office (RO).  By that decision, 
the RO confirmed previous denials of the claim for service 
connection for a skin disorder, asserted to be secondary to 
Agent Orange exposure.  


REMAND

In December 1990, the RO received a VA Form 21-22-1, 
Acknowledgment Of Appointment As Claimant's Representative 
(Form 21-22-1).  This document reflected the appointment of 
Disabled American Veterans (DAV) as the veteran's 
representative as of November 1990.  Furthermore, a second 
Form 21-22-1 was later received at the RO in February 1991.  
This additional document reflected the appointment of DAV as 
the veteran's representative as of January 1991.  Both forms 
were acknowledged in March 1991.  

Further review of the claims folder indicates that, in March 
1998, the veteran was scheduled to present testimony 
(regarding his claim on appeal) before a hearing officer at 
the RO.  On a copy of the letter sent to the veteran by the 
RO to inform him of the scheduling of this hearing, a 
notation was handwritten that the veteran wanted "a 
reschedule and [a] VA rep."  At the personal hearing which 
was later conducted before a hearing officer at the RO in 
June 1998, the veteran stated that he "did want a 
representative, but since it had been a couple of times . . . 
[that he has] been back and forth, so take a chance and do it 
some . . ."  

Subsequently, in October 1998, the RO notified the veteran of 
the scheduling of his requested hearing before a Member of 
the Board of Veterans' Appeals (Board) at the RO.  In this 
letter, the RO also explained to the veteran that one of the 
service officers from DAV (whom he had noted as his 
accredited representative) would assist him at the hearing.  
In a document dated several days later, DAV explained that 
the organization would not be providing representation for 
the veteran at the personal hearing due to the RO's 
"noncompliance with the regulatory provisions of 38 C.F.R. 
§ 19.76" which stipulate that the agency will notify the 
veteran as well as his or her representative of the 
scheduling of the personal hearing before the Board at the VA 
field facility "not less than 30 days prior to the hearing 
date."  (Further review of the claims folder indicates that 
the veteran requested a postponement of this hearing and 
subsequently failed to report to the hearing later scheduled 
in April 1999.)  

As this discussion of the relevant facts indicates, the 
veteran has not specifically revoked the appointment of DAV 
as his accredited representative.  As the relevant regulatory 
provision stipulates, "[a]n appellant will be accorded full 
right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600 (1999).  Significantly, 
however, the claims folder contains no statements from the 
DAV regarding the veteran's current claim (other than DAV's 
October 1998 statement in which the organization declined to 
represent the veteran at the personal hearing scheduled 
during that month).  In particular, the claims folder 
contains no evidence that the RO referred the veteran's case 
to DAV for preparation of a VA Form 646.  

Moreover, a complete and thorough review of the claims folder 
indicates that the RO has previously denied the veteran's 
claim for service connection for a skin disorder, asserted to 
be secondary to Agent Orange exposure.  In particular, by an 
April 1994 rating action, the RO denied service connection 
for a skin disorder, asserted to be secondary to Agent Orange 
exposure.  In the following month, the RO notified the 
veteran of this decision.  The veteran, however, failed to 
file a timely appeal.  Consequently, the April 1994 denial 
became final.  38 C.F.R. §§ 20.302, 20.1103 (1993).  New and 
material evidence, therefore, is required to reopen the claim 
of service connection for a skin disorder, asserted to be 
secondary to Agent Orange exposure.  See 38 U.S.C.A. § 5108 
(West 1991) and 38 C.F.R. § 3.156(a) (1999).  

Significantly, the statement of the case which was furnished 
to the veteran in January 1998 in the present case did not 
provide him with the laws and regulations relevant to new and 
material evidence.  Furthermore, neither of the supplemental 
statements of the case which were subsequently furnished to 
the veteran in September 1998 corrected the deficiencies of 
the statement of the case.  

In this regard, the Board notes that a statement of the case 
must be complete enough to allow an appellant to present 
written and/or oral arguments before the Board.  
Specifically, the statement of the case must contain a 
summary of the evidence in the case, a summary of the 
applicable laws and regulations (with appropriate citations), 
a discussion of how such laws and regulations have been 
applied, the determination of the agency of original 
jurisdiction on each issue, and the reasons for each such 
determination.  38 U.S.C.A. § 7105(d)(1) (West 1991) and 
38 C.F.R. § 19.29 (1999), see also 38 C.F.R. § 19.31 (1999) 
(a supplemental statement of the case will be furnished to 
the appellant and his or her representative, if any, when a 
material defect in the statement of the case or a prior 
supplemental statement of the case is discovered or when, for 
any other reason, the statement of the case or a prior 
supplemental statement of the case is inadequate).  

In order to correct the deficiency evident in the January 
1998 statement of the case--namely, that the laws and 
regulations relevant to new and material evidence were not 
addressed, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The claims folder must be referred to 
the veteran's designated representative 
for preparation of a VA Form 646.  

2.  Thereafter, the RO should determine 
if any further development is appropriate 
with regard to the issue of whether new 
and material evidence has been received 
sufficient to reopen the claim of 
entitlement to service connection for a 
skin disorder, asserted to be secondary 
to Agent Orange exposure.  Any additional 
development deemed necessary should be 
completed prior to the claims folder 
being transferred to the Board.  

3.  Regardless of whether further 
development is considered necessary, the 
RO should take adjudicatory action on the 
claim on appeal (whether new and material 
evidence has been received sufficient to 
reopen the claim of entitlement to 
service connection for a skin disorder, 
asserted to be secondary to Agent Orange 
exposure).  If the benefit sought remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
comply fully with the requirements of 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.29, 
including a recitation of all applicable 
laws and regulations.  See 38 U.S.C.A. 
§ 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (1999).  The veteran and his 
representative should be given the 
appropriate time in which to respond.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




